Citation Nr: 1802519	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-44 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left shoulder disability, claimed as a rotator cuff condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1987 to June 1999, and in the U.S. Air Force from August 2000 to January 2003.

This matter is before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued a March 2007 denial of the claims on appeal.  Jurisdiction for the Veteran's claims was subsequently transferred to the RO in New Orleans, Louisiana.

In September 2015, the Board remanded the appeal to provide the Veteran an opportunity for his requested Board hearing.  See VA Form 9.  In October 2015 correspondence, the Veteran withdrew his request.  

In July 2016, the Board remanded the case for further development.  The remand required the RO to take appropriate steps to request any updated treatment records, to afford the Veteran VA examinations, and to obtain VA medical opinions.  In November 2016, the Veteran was afforded new VA examinations and VA medical opinions were obtained.  There has been substantial compliance with the remand directives, and the matter is again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

A February 2017 rating decision granted service connection for nasal fracture with ongoing deviated septum.  Therefore this issue is no longer on appeal. 


FINDINGS OF FACT

1.  Sleep apnea was not manifest in service and is not attributable to any aspect of service.

2.  A left shoulder disability was not manifest in service or within one year of separation and is not attributable to any aspect of service.
CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  A left shoulder disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In an October 2017 brief to the Board, the Veteran's representative contended that VA examinations performed in November 2016 were not adequate because they were not performed by specialists and did not contain adequate rationale for the opinions.  These challenges to the examination will be addressed below.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II.  Service Connection

The Veteran served as a U.S. Marine Corps administrative clerk and as a U.S. Air Force security specialist.  He contends that his disabilities on appeal first manifested during or shortly after service or are residuals of an injury in service.  

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History and Analysis

A.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  His May 1986 Marine Corps Entrance Examination was clinically normal for the sinuses, mouth and throat.  In his February 1999 Report of Medical History, he denied frequent trouble sleeping.  His September 1999 Army Reserve Entrance Examination was clinically normal for the sinuses, and mouth and throat.  

In a June 2006 application for VA compensation, the Veteran reported that his sleep apnea began in May 2005 which is more than two years after separation from service.  The Veteran contended that he experienced fatigue since the 1990s and that the recently diagnosed sleep apnea was the cause of that fatigue. 

In a December 2012 VA Form 9, the Veteran reported that he went to sick call on a number of occasions while stationed in Washington, D.C. complaining of being tired and lethargic.  These complaints were between 1989 and 1991.  The Veteran reports that he also began to have issues with weight gain, dizzy spells, chest pains, blurred vision during that time.  He was never given any medication so he began to take ripped fuel or any other type of caffeine type substance to give him energy.  He reported that he was diagnosed with sleep apnea by a civilian doctor and at the VA Medical Center (VAMC) in New Orleans, LA but did not specify that this was during or after service.  Nevertheless, he reported that he had starting having "problems" in 1991 and he began drinking heavily to sleep, snoring, and eventually divorced.  He reported that he now cannot perform at work because he is always tired and cannot concentrate, even after being treated and given a continuous positive air pressure (CPAP) device.  This is causing him to be a loner and depressed.  He reported that it interfered with his job in customer service.

VA treatment records indicate ongoing impressions of and treatment for sleep apnea.  

A primary care note from May 2008 indicates that the Veteran has had a CPAP since 2004.  A July 2008 VA treatment record indicates the Veteran had a history of sleep apnea, which was first identified in Virginia.  At the time, he noted as having been on a CPAP for over 2 years.  The Veteran reported good compliance to CPAP.  He reported that he stopped snoring.  His sleep improved initially, but the sleepiness returned just for the last 6 months.  He has gained 30 pounds for the past one to two years since he stays inactive.

November 2008 VA treatment record indicates the Veteran presented with sleep apnea.  He reported using his CPAP but awakens tired, with headaches, gaining weight, loss of energy, and poor concentration.  

A September 2010 VA treatment record indicates the Veteran was a new patient transferring from the New Orleans VAMC, currently seeking treatment for his sleep apnea.  Related treatment records from the Salisbury VAMC show continued treatment for sleep apnea and calibration of the Veteran's CPAP.

A private treatment record from September 2011 from the First Class Sleep Center in Reston, Virginia indicates impressions of sleep apnea.

A September 2016 statement by a fellow Marine who was a roommate of the Veteran from 1987 to 1989 reported that the Veteran had loud snoring, was tired during the day and would wake up choking because he had stopped breathing.  

The Veteran was afforded a November 2016 VA examination concerning his sleep apnea.  Upon clinical examination, the Veteran reported that he was diagnosed post-military separation about 2005 while in Fairfax, VA, and was has been on a CPAP device since that time.  There has been surgery or interventional procedures for the condition.  He does not take medication for the condition.  There is no hypersomnolence while using the CPAP.  The Veteran reports he was tired and fatigued during daytime while in-service and was treated with B12 injection while in Arlington, VA between 1987 and 1991.  He denied any treatment for sleep or OSA during service.

At the November 2016 VA examination, the physician opined that it is not at least as likely as not that the Veteran's sleep apnea condition related to or caused by military service, including being related to boxing or other symptoms noted during active service.  He explained that obstructive sleep apnea (OSA) occurs when the brain sends the signal to the muscles and the muscles make an effort to take a breath, but they are unsuccessful because the upper-airway striated dilating muscles relax during sleep and the airway is or becomes obstructed and prevents an adequate flow of air.  He explained that general risk factors for developing OSA include male gender, increased BMI, age over 40 years, increased neck size, family history, GERD, nasal obstruction due to a deviated septum, allergies or sinus conditions and large tonsil or tongue causing OP airway compromise.  The physician explained that risk factors noted in this Veteran at time include male gender, increased BMI, increasing age, increased neck size, deviated septum nasal obstruction due to rhinosinusitis with turbinate hypertrophy, with the most important ant causation being related to increased weight, which alters oropharyngeal anatomical structure, and nasal obstruction because of inferior turbinate hypertrophy and septal deviation.  The Veteran's October 2011titration study recommended a nasal CPAP.  The physician opined that this type of appliance more than likely would not have been recommended.  The exact percent each of these condition contribute to the development of the OSA cannot be determined without resorting to speculation, but based on review of the claims and current VA examination findings, the greatest etiological cause (greater than 50 percent) is related to post military separation weight gain because while there is deviation and turbinate hypertrophy, the blockage to airflow is not complete.  Central sleep apnea (CSA) are respiratory pauses caused by lack of respiratory effort and often is most commonly found in the presence of cardiac failure (CHF), neurologic disease, especially stroke (CVA), or CNS trauma.  This condition was not shown on the evidenced PSG study.  Had this condition been present, an etiological cause might have been etiologically related to boxing and sustained related injuries.  However, the physician opined that the current OSA condition would not be related to any sustained boxing-related CNS injury.  In support of his findings, the physician cited relevant contemporary medical literature.

Here, the Veteran is competent to report that he experienced potential sleep apnea-related symptoms such as snoring and lethargy during service, and that sleep apnea was identified by a civilian doctor and VA shortly after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board considered the Veteran's reports of chronic fatigue and the September 2016 fellow Marine's statement of observing snoring and interrupted breathing.  However, as lay persons, they are not competent to determine whether these symptoms are early or concurrent signs of sleep apnea.  Further, they are inconsistent with the Veteran's long service records of demanding and rigorous athletic competition and duties as a Marine and as a deployed Air Force security specialist including the examination reports and medical history questionnaires and deployment assessments.  

The most probative evidence is the STRs and the November 2016 VA examination with associated VA medical opinion.  The STRs do not indicate manifestations of sleep apnea in service.  The Veteran's September 1999 Army Reserve Entrance Examination was clinically normal for the sinuses, and mouth and throat.  The Veteran's own lay reporting is consistent with this, citing an onset date of around 2004 or later.  At the November 2016 VA examination, the physician opined that it is not at least as likely as not that the Veteran's sleep apnea condition related to or caused by military service, including being related to boxing or other symptoms noted during active service.  The VA physician explained that risk factors noted in this Veteran at time of diagnosis include male gender, increased BMI, increasing age, increased neck size, deviated septum nasal obstruction due to rhinosinusitis with turbinate hypertrophy, with the most important ant causation being related to increased weight, which alters oropharyngeal anatomical structure, and nasal obstruction because of inferior turbinate hypertrophy and septal deviation.  He reviewed the claims file and determined that the greatest etiological cause (greater than 50 percent) is related to post military separation weight gain because while there is deviation and turbinate hypertrophy, the blockage to airflow is not complete.   This is consistent with VA treatment records, including the November 2008 VA treatment record indicating the Veteran was gaining weight.  The Board finds this evidence to be highly probative.  

The most probative evidence is the November 2016 VA examination and medical opinion indicating it is less likely than not that the Veteran's sleep apnea is related to service.  This suggests that the Veteran's weight gain after service is among other risk factors after service that may have caused this disability.  This is consistent with the STRs and the VA treatment records.  Sleep apnea was not identified in service.  There is also no probative evidence of any manifestations of a sleep disability in service.  To the extent there is post-service lay evidence to the contrary, it pales into insignificance when compared to the contemporaneous evidence of record.  Consequently, service connection for sleep apnea is not warranted.  

B.  Left Shoulder

The Veteran also seeks service connection for a left shoulder disability.  STRs indicate the Veteran was a competitive boxer during service.  Treatment records in 1993 and 1994 indicated that the Veteran injured his left shoulder while boxing and experienced limited range of motion.  Treatment was with anti-inflammatory medication and rest.   The Veteran denied any shoulder symptoms in a February 1999 medical history questionnaire, and no shoulder abnormalities were noted during the concurrent discharge physical examination.  A September 1999 Army Reserve Entrance Examination was clinically normal for the upper extremities.  In his February 1999 Report of Medical History, he denied arthritis, rheumatism, or bursitis; painful or "trick" shoulder or elbow; dizziness or fainting spells.  

A September 20, 2001 private treatment record from HealthSouth associated with the STRs indicates that the Veteran presented with left shoulder pain.  He reported that in 1993 the patient was training for the Olympics when he injured his left shoulder.  He recovered and returned to boxing with acupuncture and a cortisone injection. Over the last 8 years the patient has had recurring shoulder pain.  One week ago the Veteran was climbing also experienced numbness and tingling in the left hand.  An October 2001 private treatment record associated with the STRs from West Side Orthopedic Clinic Indicates that the Veteran had calcific tendonitis of the left shoulder.  A subsequent October 2001 MRI of the left shoulder revealed calcific tendinitis.  In his May 2007 Report of Medical History, the Veteran denied arthritis, rheumatism, or bursitis.  He endorsed painful shoulder, elbow or wrist.  

Following service (and during the course of this appeal), VA treatment records show ongoing complaints and treatment for left shoulder pain.  A November 2008 MRI from the New Orleans VA Medical Center (VAMC) showed evidence of degenerative changes in the AC joint, as well as tendinosis of the rotator cuff tendon.  It indicates that this injury was from 10 years earlier.

In his December 2012 VA Form 9, the Veteran reported that he initially injured his left shoulder after his left bicep was torn while he was stationed in Japan in 1993.  This injury has affected him because it has caused him not to be able to pursue his passion for boxing and lifting heavy weights.  He often got pains in my shoulder and will take large amounts of "Aleve" for the pain.  He reported that the military gave him all kinds of tests but only treated his shoulder mostly with Motrin, heat, and ice.  This pain is still active if he does too much physical activity and the injury is constantly being irritated.  The Veteran also reported that this has caused him mental anguish.  It has also stopped him from becoming a member of the military air assault unit.  The Veteran reports that he was released from the Air Assault School in Ft. Polk, LA due to this injury while climbing a rope.

The Veteran underwent a VA shoulder examination by Logistics Health Incorporated in March 2015.  The VA examiner found that the Veteran's left shoulder was clinically normal and no shoulder pathology was noted.  The VA examiner declined to provide an opinion in light of the "subjective" symptoms and normal objective examination.  The VA examiner concluded that the Veteran's left shoulder disability was less likely than not incurred in or caused by the claimed in service injury, event, or disease.

The Veteran was afforded a VA left shoulder examination in November 2016 and an associated VA medical opinion was obtained.  The Veteran reported while boxing training in Ft. Worth, TX in about 2000-2001 he injured and was treated for tendinitis, treated with corticosteroid injection with improvement.  The Veteran also reported he also injured at Ft. Polk while doing rope climbing in about the same time frame.  There is no history of shoulder separation, dislocation or fracture.  The VA examiner found that current VA examination x-rays indicate bilateral GH and AC joint DJD, with no ongoing calcific tendinitis, suggesting a progression of DJD in both shoulders.  He noted recent imaging, including the left shoulder MRI from September 2001, showing calcific tendinitis without rotator cuff tear, and the MRI study in November 2009 showing some non-calcific tendinosis, with no rotator cuff tear and early AC joint changes.  

The VA physician opined that the majority of evidence does not support a nexus linking the current left shoulder DJD to military service.  Therefore, he opined that it is not at least as likely as not that the current left shoulder diagnosis DJD is related to or caused by military service, including in-service boxing and training.  He explained that musculotendinous injuries of the shoulder are common in boxing for direct trauma, falls, hyperextension and external rotation of an abducted arm.  Rotator cuff (RC) injuries include subacromial bursitis/tendinitis, RC tear RC/muscle tears or rupture, and shoulder dislocations occur most frequently.  While there was diagnosis of RC tendinitis or strain related to boxing during active duty, he stated that future studies did not support a chronic condition.  He also opined that the Veteran and studies did not support a separation, dislocation, or fracture of the left shoulder.

The physician further explained that traumatic arthritis of the shoulder is a form of osteoarthritis that develops after an injury, such as a fracture or dislocation of the shoulder.  It is more common in the glenohumeral joint than in the acromio-clavicular joint.  He explained that osteoarthritis arthritis is a degenerative condition that occurs with aging, usually affecting people over 50 years of age, and is more common in the acromio-clavicular joint than in the glenohumeral shoulder joint.  Since a serial view of the x-rays suggests the left shoulder DJD began in the AC joint and progressed to GH joint, this would support that the left shoulder DJD is more likely related to degenerative changes of aging, rather than from trauma, to include boxing, especially since the DJD is bilateral and symmetrical.  Since tendinitis does not cause DJD, it is unlikely the prior tendinitis or tendinosis is the etiological cause of the current DJD.  The physician reviewed radiographic studies and found that they did not reveal shoulder separation or dislocation to be the cause of the GH DJD.  He explained that the AC joint arthropathy can cause impingement on the RC and would support the etiology of PE findings at the current VAE.  He also cited medical evidence in the claims file as well as current medical literature to support each of his findings.  

Here, the Veteran is competent to relate pain in the left shoulder.  He is also competent to report what he has been told by a professional.  He is also competent to report that arthritis was found by imaging in 2001.  There are impressions of left shoulder pain in service.  There are also impressions of calcific tendonitis of the left shoulder, including from a civilian doctor in 2001.  The Veteran is competent to relate such facts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran reports pain in his left shoulder from during service and after discharge.  The Board finds these reports credible.  Nevertheless, the Board assigns less probative weight to his report of a left shoulder disability, including arthritis, in service because these reports are inconsistent with the contemporary treatment records.  His statements of an onset date of 1993 are consistent only with his recurrent athletic injuries that resolved and with his denial of a chronic disorder in 1999 but not consistent with an onset of a chronic, persistent degenerative disorder.   Moreover, the Veteran is not competent to make a specific diagnosis of arthritis, including reporting the date of its onset, as this is a medically complex issue not capable of lay observation, and is not consistent with the service or post service VA treatment records.  Consequently, while the Veteran is competent to report a history of boxing and left shoulder pain, his contentions are outweighed by the contemporary medical evidence of record indicating his left shoulder disability first manifest several years removed from the dates he reported experiencing trauma in service.

Here, the most probative and competent evidence is the November 2016 VA examination and accompanying medical opinion indicating the majority of evidence does not support a nexus linking the current left shoulder degenerative joint disease (DJD) to service.  The physician explained that a serial view of the X-rays suggests the left shoulder DJD began in the AC joint and progressed to GH joint, this would support that the left shoulder DJD is more likely related to degenerative changes of aging, rather than from trauma, to include boxing, especially since the DJD is bilateral and symmetrical.  The physician further opined that since tendinitis does not cause DJD, it is unlikely the prior tendinitis or tendinosis is the etiological cause of the current DJD.  Significant probative weight is given to the physician's opinion in the November 2016 VA examination.  These findings are consistent with the previous March 2015 VA examination, finding it is less likely than not that the Veterans shoulder disability is related to service.  There is little probative medical evidence to the contrary.  While the Veteran's lay contentions stand in contrast to this medical opinion, they are inconsistent with the objective medical evidence of record and are therefore assigned little probative weight.  The VA physician based his medical opinion on a review of the Veteran's service records, lay reporting, contemporary medical research, including on boxing, and VA treatment records.  The most probative evidence also suggests that the Veteran did not have the characteristic manifestations necessary to identify a chronic disease entity in service.   Consequently, service connection for a left shoulder disability is not warranted.

C.  Adequacy of VA Examinations

In the October 2017 Informal Hearing Presentation (IHP), the Veteran's representative contends that the November 2016 VA examinations and medical opinions are inadequate.  He contends that the physician failed to provide any adequate rationale to support the opinions rendered and simply provided excerpts from the Veteran's service treatment records (STRs) and from his private and VA treatment records.  Second, he contends that the same VA examiner performed all of the examinations for various types of unrelated disabilities.  The representative noted that he was unable to identify and/or verify this physician's field of specialty and contends that addendum medical opinions should be obtained from specialists in their respective fields pertaining to the likely etiology of veteran's claimed disabilities.  In support of the Veteran's claim, his representative argues that under Nieves-Rodriguez, a medical examination report that contains only data and conclusions can be accorded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  However, the representative offered no evidence in support of a challenge to the physician's qualifications or competency or reasons why specialists are necessary to offer relevant medical opinions.  

The Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  The Federal Circuit explained that setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).

The Veteran has not provided evidence that the physician performed an improper examination or was unqualified.  First, the VA examination contained references to evidence in the record, the Veteran's lay statements, and citations to contemporary medical literature.  It also contained medical opinions, complete with reasons and bases.  The physician provided more than a summary of the history including full explanations of the physiology, citations to medical references, and rationale for the opinions.  The Board finds that the VA examinations were adequate.  The Board also notes that the Veteran did not submit evidence from any private physicians apart from that which was obtained by VA.  

Second, his challenge regarding a lack of VA examiner qualifications is without specific details for the Board to address further.  The Board notes that VA satisfied its overall duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).   The Board notes that the VA examinations were performed by a physician.   See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  The Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

  


ORDER

Service connection for sleep apnea is denied.

Service connection for a left shoulder disability, claimed as a rotator cuff condition, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


